EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 22, 2015 relating to the financial statements, which appears in TAT Technologies Ltd.’s Annual Report on Form 20-F for the year ended December 31, 2014. Tel-Aviv, Israel /s/ Kesselman & Kesselman January 14, 2016 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited
